UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ x ] Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2009 [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number0-29711 Subjex Corporation (Exact name of registrant as specified in itscharter) Minnesota (State or other jurisdiction of incorporation or organization) 41-1596056 (I.R.S. Employer Identification No.) 3240 Aldrich Ave S Suite 301 (Address of Principal Executive Offices) (Zip Code) 612-382-5566 (Registrant’s telephone number, including area code) 3245 Hennepin Ave S Suite 1, Minneapolis MN (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, no par value OTC Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer []Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer on April 23, 2010 based on the closing price of the common stockas reported on the OTC Bulletin Board on such date was $250,242. As ofApril 23, 2010 there were100,096,869 outstanding shares of common stock, no par value. SUBJEX CORPORATION FORM 10-K YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS ITEM PART I
